Citation Nr: 1634221	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  09-41 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
Buffalo New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a right leg disability, to include as secondary to the back disability.


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1996 to October 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision prepared by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, but issued by the RO in New York, New York.  Jurisdiction later came under the RO in Buffalo, new York.

Although the Veteran requested a hearing in his October 2009 VA Form 9 appeal, he withdrew that request in November 2015.  38 C.F.R. § 20.702(e).

A July 2016 statement from the Veteran indicated that he wished to represent himself, and revoked representation from The American Legion.  This revocation was received within ninety days of the July 2016 letter notifying the Veteran that his claim had been certified to the Board.  Therefore, it is granted and the Board recognizes the Veteran as representing himself.  38 C.F.R. § 20.1304.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

There are several references in the record to the Veteran receiving treatment for his psychiatric disorder at Vet Centers.  A July 2016 statement specifies treatment at the Vet Centers in Watertown, New York and Suffolk County, New York.  A September 2015 letter references treatment at the Vet Center in Babylon, New York.  Unfortunately, with the exception of an intake interview, records of this treatment are not associated with the claims file.  Additionally, the September 2015 letter from the Veteran explains that a break in treatment remarked upon by the VA examiner actually represented a period of time when the Veteran was being treated in a residential program at the United Veteran's Beacon House from November 2007 through January 2011.  Upon remand, the AOJ should obtain treatment records from these facilities.

The November 2010 VA PTSD examination of record found that it is impossible without resorting to mere speculation to attribute the Veteran's reported symptoms to his military service.  The examiner went on to address several of the Veteran's symptoms individually rather than providing an opinion as to the underlying acquired psychiatric disorder of mood disorder not otherwise specified, and found that the Veteran's impulsive anger and rage likely predated military service.  The examiner indicated that the Veteran's test results suggested significant over-reporting of symptoms, which made accurate appraisal impossible.  The examiner also relied upon a long break of treatment as inconsistent with the presentation of symptoms during the VA examination.  As it is now apparent that the examiner was not able to review all of the relevant treatment records, and the November 2010 examiner indicated that the appraisal of the Veteran's symptoms was not accurate, another VA examination is warranted.  A new examination will also allow the examiner to address the Veteran's acquired psychiatric disorder rather than individual symptoms.  

The Veteran has not been afforded an examination regarding the back and right leg disabilities.  The back and right leg complaints are noted in the Veteran's treatment records, and he has reported an in-service event to which he believes the disabilities are attributed, specifically a fall while participating in training exercises.  While the Veteran's service treatment records (STRs) do not reference a fall causing back pain, there is a September 1999 report of occasional lower back pain.  There is also a report of right heel pain in May 1997, right calf muscle pain in March 1998, a scraped right knee in June 1999, and intermittent leg and ankle pain in September 1999.  The Veteran is competent to report his experience of falling during service, and of back and right leg pain thereafter.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As there is competent evidence of an in-service injury, current disabilities, and an indication of an association between the two, VA is obliged to provide a medical examination.  McLendon v Nicholson, 20 Vet. App. 79 (2006).  An appropriate examination must be scheduled upon remand.  

A July 2016 letter from the Veteran stated that he received back or right leg treatment from Health First and Franciscan Physician Network Mooresville Family Care.  These treatment records are not associated with the claims file.  Upon remand, an attempt should be made to obtain them.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  

The claims folder should also be updated to include VA treatment records compiled since May 2, 2016.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's treatment from the Richard L. Roudebush VA Medical Center, and all associated outpatient clinics from May 2, 2016 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Obtain all records of the Veteran's treatment from the Vet Centers in in Watertown, New York; Suffolk County, New York; and Babylon, New York.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

3.  After obtaining authorization, request records of the Veteran's psychiatric treatment from the United Veteran's Beacon House, referenced in a September 2015 letter, and records of the Veteran's treatment from Health First, and Franciscan Physician Network Mooresville Family Care, which are identified in a July 2016 letter.  

The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C.A. § 5103A(b)(2)(B).

4.  After completing all of the above development, schedule the Veteran for VA examinations as to a back disability and a right leg disability.  After reviewing the claims file and performing any necessary tests, the examiner is asked to provide the following opinion.

i) Is it at least as likely as not that the Veteran's back disability is caused by or otherwise related to service, to include an in-service fall?  The examiner is advised that the Veteran's service treatment records (STRs) contain a September 1999 report of occasional back pain.

ii) Is it at least as likely as not that the Veteran has a right leg disability that is caused by or otherwise related to service, to include an in-service fall?  The examiner is advised that the Veteran's STRs contain reports of right heel pain in May 1997, right calf muscle pain in March 1998, a scraped right knee in June 1999, and intermittent leg and ankle pain in September 1999.  

iii) Is it at least as likely as not that the Veteran has a right leg disability that is caused or aggravated by (permanently worsened beyond the normal progression) his back disability?

Any opinion offered must be supported by a complete rationale.

5.  After obtaining the Veteran's treatment records as per instructions 1-3, schedule the Veteran for a psychiatric examination with an appropriate clinician.  After reviewing the claims file and performing any necessary evaluations, the examiner should provide the following opinion:

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has an acquired psychiatric disorder was caused by or otherwise related to service, to include his service in Bosnia.

Any opinion offered must be supported by a complete rationale.  

6.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


